COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              HARRY WILLIAM HALL
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0980-13-4                                         PER CURIAM
                                                                                 OCTOBER 8, 2013
              FREESTATE ELECTRIC COMPANY, INC. AND
               AMERICAN HOME ASSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Harry William Hall, pro se, on briefs).

                               (Alex M. Mayfield; Jordan Coyne & Savits, LLP, on brief), for
                               appellees.


                     Harry William Hall appeals a decision of the Workers’ Compensation Commission

              finding that his May 2012 claim is barred by the doctrine of res judicata. On appeal, Hall claims

              (1) appellees’ current counsel was not properly substituted for former counsel, (2) the

              commission erred in finding that Hall filed a “Claim of Benefit for a Change of Condition” on

              December 28, 2011, (3) the commission misinterpreted an April 8, 2003 award, and (4) the

              commission “erred when it did not use its inherent powers to make its own motion based on the

              filed ‘Change of Condition’ and ‘Review On the Record.’”

                     We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its final

              opinion. See Hall v. Freestate Elec. Co., VWC File No. JCN 2019437 (May 1, 2013). We

              dispense with oral argument and summarily affirm because the facts and legal contentions are



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                            -2-